Mr. Justice Gordon
delivered the opinion of the court, Febuary 9th 1880.
Upon an examination of the charter of the society above named, *513we find under article second, the following: “ The object of this society is beneficial, and the accumulation of a fund for the mutual aid and relief of those who may become members of it and require 'its beneficence in sickness or necessity.”
Here two important particulars, fundamental in their character, become obvious: 1. The society is a charity, designed primarily, for the relief of such of its necessitous members as may require, that is need, its beneficence; 2. In order that it may be enabled to carry out this scheme of benevolence a fund must be accumulated from the contributions of the membership. Without this it could give nothing, could afford no pecuniary relief, for it would have nothing. What the amount of that fund was to be, under $2500, was left discretionary with the society, as will appear from article sixteen; nevertheless a fixed amount was contemplated. This was wise, for if the money received from monthly dues was to be expended just as it was received the operations of the society must necessarily be fitful and uncertain. One month the sick might be relieved, the dead buried, and the next, it might be impossible to do either for want of means. Hence the efficiency and harmonious working of the society depended largely upon the existence of a permanent fund. It follows, 'that the by-law regulating the amount to be paid weekly to the sick, was but a rule for the government of the officers in the administration of the society’s benefactions, and must necessarily be subject to amendment and alteration to suit the fund set apart for that purpose. Hence arises the error of the court below in treating the case, 1. As though the organization was a quasi insurance company ; and 2. As though the by-law, in existence when the plaintiff became a member, was part of a contract unalterable except with his consent.
This error becomes the more obvious upon reference to article ninth of the charter, which provides that the stewards, finding the applicant for “sick benefits” worthy, shall obtain and pay to him such weekly sum as “the existing by-laws may direct.” From this it is manifest that the plaintiff ought not to have been allowed to recover under a by-law which had been repealed before he fell sick.
But more than this, to treat the proposed benefaction of this association as a matter of right, was a mistake. When McVey entered the society it promised him nothing of the kind; it promised him pecuniary aid in his sickness or necessity only, in case it had funds for that purpose, and then under the condition that its officers, after notice, found him to be a person worthy of such aid. For the court to say, therefore, that the plaintiff was entitled, as of right, to the sum of five dollars, or any other sum of money per week, whilst he lay sick, and to treat the society as his debtor to that amount, was to introduce into its organic law a novelty found neither in its letters nor spirit.
*514From any and every point of view presented by this case, the defendant was entitled to a verdict, and so the jury ought to have been instructe
The judgment is reversed.